      Case 4:20-cv-00514-P Document 1 Filed 05/20/20                  Page 1 of 5 PageID 1



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                     FORT WORTH DIVISION

JAMES R. HESTER,                                  '
                                                  '
                Plaintiff,                        '
                                                  '     Civil Action No. ________________
vs.                                               '
                                                  '
BELL-TEXTRON, INC.                                '
                                                  §
                Defendant.                        '     JURY TRIAL DEMANDED

                              PLAINTIFF=S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW Plaintiff James R. Hester (“Plaintiff” or “Hester”) complaining of Defendant

Bell Textron, Inc. (“Defendant” or “BTI”), and for causes of action respectfully shows the Court as

follows:

                                                  I.

                                            Introduction

        1.01    Plaintiff would show the Court that Defendant wrongfully fired him in violation of

the Family Medical and Leave Act.

                                                  II.

                                               Parties

        2.01    Plaintiff Hester is an individual who may be contacted in care of the undersigned

counsel. Plaintiff is a resident and citizen of the State of Texas.

        2.02    Defendant Bell Textron, Inc. is a Delaware corporation with headquarters located at

40 Westmister Street, Providence, RI 02903. Defendant may be served with process by serving its

registered agent for service, Chandria Mercer, 3255 Bell Flight Blvd., Fort Worth, Texas 76118.




Plaintiff=s Original Complaint                                                              Page 1
      Case 4:20-cv-00514-P Document 1 Filed 05/20/20                 Page 2 of 5 PageID 2



                                                 III.

                                      Jurisdiction and Venue

        3.01    Pursuant to 28 U.S.C. '1331, jurisdiction of this Court is appropriate in the

United States District Court for the Northern District of Texas, as this action involves a question

of the application of federal law, namely the Family Medical and Leave Act (“FMLA”).

                                                 IV.

                                        Factual Allegations

        4.01    Plaintiff was employed by Defendant in various capacities from August 1997

through December 2018, including as an Engineer, Engineer Tech, Quality Inspector, Technical

Publication Writer, and FAA ODA Unit Member – Maintenance and Manufacturing.

        4.02    Plaintiff qualified for protection under the FMLA for several reasons. His wife

was suffering from cancer since 2012, and he was needed to assist with comfort and attending

doctor appointments. Plaintiff also suffered from Epilepsy and Glaucoma. He suffered five grand

mal seizures as a result of the Epilepsy.

        4.03    Plaintiff applied for FMLA protection while employed by Defendant, and was

approved for coverage.

        4.04    Plaintiff was forced out on FMLA leave on or about October 11, 2018 following a

seizure. He applied for short term disability coverage during his absence. His doctor was in the

process of conducting further tests concerning his epilepsy.

        4.05    Plaintiff was fired by Defendant on or about December 6, 2018 during his FMLA

leave by phone. Defendant cited a poor mid-year performance review from June 2018, the first in

Plaintiff’s long career, and stated that “it was a good time” for Plaintiff to separate from the

company.




Plaintiff=s Original Complaint                                                                  Page 2
      Case 4:20-cv-00514-P Document 1 Filed 05/20/20                  Page 3 of 5 PageID 3



        4.06    MetLife insurance informed Plaintiff that he still had 5.2 weeks of FMLA in the

year to care for his wife and for his own medical needs.

                                                   V.

                                              First Count

                                                FMLA

        5.01    The foregoing paragraphs in this Complaint are incorporated in this count by

reference as fully as if set forth at length herein.

        5.02    Plaintiff was an eligible employee under the FMLA. He had worked full time for

Defendant more than one year, and was eligible for FMLA leave at the time of his application for

coverage.

        5.03    Defendant was subject to the provisions of the FMLA. Defendant employed at least

fifty (50) employees within a seventy-five (75) mile radius of Plaintiff=s work site for twenty (20) or

more work weeks in the prior or current calendar year.

        5.04    At the time of the discharge, Plaintiff’s wife had suffered from one or more “serious

health conditions” as defined by the FMLA. 29 U.S.C. ' 2611(11). In particular, Plaintiff’s wife

was suffering with Stage Four Cancer. This was also a “serious health condition” because it resulted

in a period of incapacity of over three days, which required treatment by physicians and prescription

medications. Plaintiff ‘s wife is under the continuing care of her physicians for treatment for this

condition.

        5.05    Plaintiff also suffered from one or more serious health conditions, in that he suffered

from epilepsy and glaucoma. He suffered at least five grand mal seizures from summer 2015

through April 2017. Plaintiff was placed on continuous medical leave in October 2017 by supervisor

Vance Tribb, who told Plaintiff he had to leave work on a “Life Matters” employee assistance




Plaintiff=s Original Complaint                                                                  Page 3
      Case 4:20-cv-00514-P Document 1 Filed 05/20/20                  Page 4 of 5 PageID 4



program based on his medical conditions.

        5.06    Defendant interfered with Plaintiff in the exercise of his FMLA rights by firing

him during the pendency of his FMLA leave, and while he still had leave remaining.

        5.07    Defendant’s actions are presumed to be “willful” under the statute, so that

Plaintiff is entitled to liquidated damages. See, 29 U.S.C. ' 2617(a)(1)(A)(iii).

        5.08    Plaintiff is entitled to recover his reasonable and necessary attorney’s fees, as well

as litigation costs including expert witness costs.

                                                 VI.

                                       Jury Trial Demanded

        6.01    Plaintiff hereby demands trial by jury of all claims to which he is entitled.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be cited to

appear and answer herein, and that upon final trial, Plaintiff have and recover the following relief

against Defendant:

        1.      Judgment for actual damages in the amount of past and future lost earnings and
                benefits, damages to past and future earnings capacity, and past and future
                damage to reputation;

        2.      An award of liquidated and/or statutory damages in an amount equal to all lost
                wages, salary, employment benefits and privileges, and other compensation lost
                as a result of Defendant=s wrongful conduct in an amount proven at trial;

        3.      An order by the Court reinstating Plaintiff as an employee of the Defendant in a
                similar position with similar pay and benefits to that from which he was
                wrongfully terminated, or, in the alternative, future pay in an amount to be
                determined by the Court;

        4.      Prejudgment and post-judgment interest at the maximum legal rate;

        5.      Attorney’s= fees;

        6.      Expert fees;

        7.      All costs of court; and



Plaintiff=s Original Complaint                                                                  Page 4
      Case 4:20-cv-00514-P Document 1 Filed 05/20/20                 Page 5 of 5 PageID 5




        8.      Such other and further relief to which Plaintiff may be justly entitled.


DATE: May 20, 2020.

                                               Respectfully submitted,

                                               KILGORE & KILGORE, PLLC


                                               By: /s/ John H. Crouch, IV

                                                 JOHN H. CROUCH, IV
                                                 State Bar No. 00783906
                                                 jhc@kilgorelaw.com

                                               3109 Carlisle, Suite 200
                                               Dallas, TX 75204
                                               (214) 969-9099 - Telephone
                                               (214) 953-0133 - Fax

                                               ATTORNEYS FOR PLAINTIFF,
                                               JAMES R. HESTER




Plaintiff=s Original Complaint                                                             Page 5
